1

2

3                                         UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA

5                                                       ***

6
      LARRY ANGEL MANRIQUEZ,
7
                             Plaintiff,
8                                                          2:18-CV-00863-APG-VCF
      vs.                                                  ORDER
9     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT,
10
                             Defendant.
11

12
              Before the court is Larry Angel Manriquez v. Las Vegas Metropolitan Police Department, case
13
     number 2:18-cv-00863-APG-VCF.
14
              Accordingly,
15
              IT IS HEREBY ORDERED that a status hearing is scheduled for 10:00 AM, April 24, 2019, in
16
     Courtroom 3D.
17
              The Clerk of Court is directed to mail and e-mail a copy of this Order to Adam M. Solinger, Esq.
18
     (adam@702defense.com), Las Vegas Defense Group, 2300 W. Sahara Ave., Ste 450, Las Vegas, Nevada
19
     89102.
20
              DATED this 10th day of April, 2019.
21
                                                                 _________________________
22
                                                                 CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25
